DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Allowable Subject Matter
2.	Claims 1-3, 6-13, 15-17 and 19-20 are still allowable because the references/documents cited in the newly filed information disclosure statement (IDS) fail to reasonably anticipate or render obvious the allowable features of the claims.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Xiong et al. (US 20130342949 A1) and Kim (US 20150015078 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Xiong teaches a power supply system for a cellular base station, comprising: a second power supply that has an input that is configured to receive a first direct current ("DC") power signal from a first power supply, the second power supply comprising a DC-to- DC power supply that is configured to output to a radio via a cabling connection connected to an output of the second power supply a second DC power signal in response to the first DC power signal.

Xiong and Kim alone or in combination do not teach and the second power supply further comprising a current sensor that is configured to measure a current of the second DC power signal, wherein the current sensor comprises a resistance and a voltage meter that is configured to measure a voltage drop across the resistance of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 8, Xiong teaches a power supply system for a cellular base station, comprising: a power supply that has an input that is configured to receive a first direct current ("DC") power signal and an output that is coupled to a radio via a cabling connection, the power supply configured to output a second DC power signal.
Kim teaches wherein the power supply is configured to adjust a voltage of the second DC power signal.
 Xiong and Kim alone or in combination do not teach so that at an end of the cabling connection that is remote from the power supply the second DC power signal will have a voltage that is at least 4 Volts above a nominal power signal voltage of the radio and less than a maximum power signal voltage of the radio notwithstanding variation in a current of the second DC power signal of a particular application in combination with all the recited limitations of claim 8.
Regarding claim 13, Xiong teaches a power supply system for a cellular base station, comprising: 
a second power supply that has an input that is configured to receive a first direct current ("DC") power signal from a first power supply, the second power supply comprising a DC-to- DC power supply that is configured to output to a radio via a cabling connection connected to an output of the second power supply a second DC power signal in response to the first DC power signal. 

Regarding claim 17, Xiong teaches a power supply system for a cellular base station, comprising: 
a power supply that has an input that is configured to receive a first direct current ("DC") power signal and an output that is coupled to a cabling connection, the power supply configured to output a second DC power signal. 
Kim teaches wherein the power supply is configured to adjust a voltage of the second DC power signal so that at an end of the cabling connection that is remote from the power supply the second DC power signal will have a substantially constant voltage notwithstanding variation in a current of the second DC power signal.
Xiong and Kim alone or in combination do not teach wherein the substantially constant voltage of the second DC power signal exceeds a nominal power signal voltage of a radio coupled to the end of the cabling connection that is remote from the power supply so as to reduce power loss in the cabling connection as compared to the power loss that occurs in the cabling connection when the DC power signal at the end of the cabling connection that is remote from the power supply is at the nominal power signal voltage of a particular application in combination with all the recited limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Gu (US 20170179817 A1) discloses A power supply electronic circuit is provided. The power supply electronic circuit comprises: an intermediate bus converter (IBC), arranged to convert a voltage inputted to the IBC to an intermediate bus voltage on an intermediate bus; at least one direct current to direct current (DC-DC) or point of load (POL) converter, connected to the intermediate bus and arranged to convert the intermediate bus voltage to a voltage for feeding a load; and a capacitor tank connected to the intermediate bus and arranged as hold up capacitor tank to preserve power supply to the load. The IBC comprises a current ripple control circuit for suppressing current ripple in an input of the power supply electronic circuit.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641